DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.

Response to Amendment
This office action is in response to amendment filed on 1/3/22.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-7, 11-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FACCIN et al. (US 2018/0279397 hereinafter “Faccin”) in view of YOUN et al. (US 2020/0100147 hereinafter “Youn”), in view of Kubota et al. (US 2017/0064691), and further in view of Shi et al. (US 2021/0068016).
Regarding claim 1, Faccin teaches a method for prioritizing selection of cells in communication system, the method comprising:
receiving, by a user equipment (UE), from a serving cell (current AMF/cell) local area data network (LADN) information (UE receives LADN information from network via a current AMF/cell in a registration management or mobility management procedure) [paragraphs 99-100, 46, 115, 118], comprising a type of each of LADN services that are supported by the serving cell and neighboring cells (specific LADNs which are available to the UE) and tracking area codes of the neighboring cells (DN service area information) (LADN information includes specific LADNs which are available to the UE wherein each of the plurality of LADNs suggests “a type of each of LADN services that are supported by the serving cell and neighboring cells” in the service area, and DN service area information which indicates cell IDs and/or tracking areas of the cells where the LADN is available) [paragraphs 84-85, 111];
Faccin does not explicitly teach:
selecting, by the UE, at least one neighboring cell providing at least one intended LADN service based on the LADN information;
identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell; and
In an analogous prior art reference, Youn teaches:

identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell (UE performs measurements on at least one selected cell and transmits measurement report) [paragraphs 75, 175].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faccin to allow selecting, by the UE, at least one neighboring cell providing at least one intended LADN service based on the LADN information; and identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell, as taught by Youn, in order to perform measurements of cells providing LADN service for handover.
The combination of Faccin and Youn does not explicitly teach that the at least one neighboring cell is selected “among the neighboring cells” and connecting, by the UE, to one of the at least one selected neighboring cell based on the identified strength and quality of the signals.  In an analogous prior art reference, Kubota teaches:
selecting, by the UE, at least one neighboring cell providing at least one intended service (candidate cell) among the neighboring cells based on the service availability information (UE selects at least one candidate cell that supports a specific service(s) required for the UE based on service availability information received from base stations by filtering out candidate cells that do not support the specific service(s) required) [paragraphs 49-50, 53-54]
connecting (selecting), by the UE, to one of the at least one selected neighboring cell based on identified strength and quality of the signals (UE selects candidate cell with highest or best radio quality from among the filtered candidates that are strong enough to serve the UE) [paragraphs 51, 54].
among the neighboring cells” and connecting, by the UE, to one of the at least one selected neighboring cell based on the identified strength and quality of the signals, as taught by Kubota, in order to avoid measurements of certain cells that do not support specific service(s), thereby avoiding unnecessary overhead and energy consumption.
The combination of Faccin, Youn, and Kubota does not explicitly teach that the UE connects to one of the at least one neighboring cell providing the LADN service when the identified at least one of strength and quality of the signals is above a threshold.  In an analogous prior art reference, Shi teaches that a UE is handed over to a neighboring cell when identified at least one of strength and quality of signals is above a threshold (the signal quality of a neighbour cell is higher than a threshold) [paragraph 71].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faccin and Youn to allow the UE to connect to one of the at least one neighboring cell providing the LADN service when the identified at least one of strength and quality of the signals is above a threshold, as taught by Shi, in order to hand over the UE to a neighboring cell that provides a required or minimum level service.
Regarding claim 2, Faccin teaches the method of claim 1, wherein the LADN information comprises of at least one currently received LADN service and the at least one intended LADN service (the DN identification included in the LADN information may be current or intended if the UE moves within a geographical area) [paragraph 111], wherein the LADN information is sent to UE by an access and mobility function (AMF) through the serving cell (LADN information is sent by AMF via 5G network which includes cells) [paragraph 100],
wherein the LADN information is included in a message sent by the AMF as a response to a registration request message (Registration Request) sent by the UE, wherein the registration request (list of LADNs supported by the UE) (UE may send a Registration Request with list of LADNs supported by the UE) [paragraph 118], and
wherein the LADN information sent by the AMF includes a plurality of LADN service IDs (DN identification), wherein the UE selects the at least one intended LADN service of the LADN services (UE uses LADN information to select a LADN out of available LADNs) [paragraphs 85, 99-100].
Regarding claim 3, Faccin, Youn, and Shi in combination teaches the method of claim 1, 
wherein the UE is connected to the one of the at least one selected neighboring cell by sending an at least one service request (UE establishes PDU session with cell providing LADN by sending request) [Faccin; paragraph 105],
wherein the method further comprises updating at least one of a lookup table, a database, and a server in the UE including the LADN information after sending the at least one service request to the at least one selected neighboring cell (after a PDU session is established AMF stores DNN and PDU Session ID and identity of serving SMF which suggests “updating at least one of a lookup table, a database, and a server”) [Faccin; paragraph 152], and
 wherein the threshold is configured by a network (UE receives measurement configuration identification information including threshold from network) [Shi; paragraphs 38-39].
Regarding claim 6, Youn teaches the method of claim 2, further comprising:3Attorney Docket No.: 678-5683 (P24704-US/DMC)
detecting at least one cell providing a LADN service based on the LADN information (UE performs a measurement report based on LADN information excluding cells location outside service regions of the LADN which suggests that the UE detects “at least one cell providing the LADN service”) [paragraph 175];
measuring at least one of a strength and a quality of signals received from at least one base station of the detected at least one cell (UE performs measurements on RAN or cells in LADN service region) [paragraphs 175]; and

Youn does not explicitly teach detecting that the UE is at an edge of the one of the at least one selected neighboring cell, wherein the one of the at least one selected neighboring cell includes a first base station.  In an analogous prior art reference, Shi teaches detecting that a UE is at an edge of the at least one neighboring cell (UE moves to point B), wherein the at least one neighboring cell includes a first base station (source base station), measuring at least one of strength and quality of signals received from at least one base station (UE sends measurement report to a source base station when it moves to edge of source base station) [paragraph 52].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Youn to allow detecting that the UE is at an edge of the one of the at least one selected neighboring cell, wherein the one of the at least one selected neighboring cell includes a first base station, as taught by Shi, in order to perform hand over of the UE when the signal quality of the base station has become very poor at the cell edge.
Regarding claim 7, Youn teaches the method of claim 6, wherein the UE sends the LADN service (PDU session) to the first base station (source NG-RAN) (UE has PDU session with source NG-RAN that provides LADN), wherein the first base station sends the LADN service to a second base station of the target cell (target NG-RAN) (PDU session to be handed off is sent to target NG-RAN) [paragraph 166],
wherein the AMF sends the LADN service to the first base station (PDU Session is provided to UE via AMF) [Figure 12a, Uplink Data, Downlink Data), and wherein the first base station sends the LADN service 
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 4-5, 8-10, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-7, 11-13, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647